If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 14, 2020
               Plaintiff-Appellee,

v                                                                  No. 346571
                                                                   Macomb Circuit Court
CLIFFTON LOUIS STEVENSON,                                          LC No. 2018-002480-FH

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and BORRELLO and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of unlawful imprisonment, MCL
750.349b, and assault with intent to do great bodily harm less than murder, MCL 750.84(1)(a).1
The trial court sentenced defendant as a third-offense habitual offender, MCL 769.11, to serve
concurrent terms of 160 to 360 months’ imprisonment for the unlawful imprisonment conviction
and 160 to 240 months’ imprisonment for the assault conviction. Finding no errors warranting
reversal, we affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        On the evening of April 7, 2018, defendant and his girlfriend, Kimberley Burck, solicited
the complainant to engage in consensual sex and purchase drugs for the trio. After the complainant
purchased the drugs, the three eventually traveled to Burck’s home where they engaged in
consensual sex and smoked crack cocaine. Several hours later, on the morning of April 8, 2018,
defendant brutally assaulted the complainant. The complainant testified that defendant became
enraged when he had run out of drugs and discovered that she had concealed some of the crack
allotted to her. By contrast, the defense theory was that defendant restrained the complainant and


1
  The trial court granted defendant’s motion for a directed verdict of an additional charge of
possession of marijuana, MCL 333.7403(2)(d), and the jury acquitted defendant of an additional
charge of possession of less than 25 grams of cocaine, MCL 333.7403(2)(a)(v).



                                               -1-
struck her only in an effort to subdue her and protect Burck from the complainant’s drug-fueled
rage. Despite that theory, the jury convicted defendant of unlawful imprisonment and the assault
offense.

        Defendant was granted a remand2 to the trial court to address his theory of ineffective
assistance of counsel with regard to plea negotiations. Following a Ginther hearing,3 the court
concluded that trial counsel did not render ineffective assistance.

                               II. PHOTOGRAPHIC EVIDENCE

       Defendant argues that the trial court erred by admitting four close-up photographs of the
complainant’s face because the prejudicial effect of the photographs unfairly outweighed their
probative values. We disagree.

        “A trial court’s decision to admit evidence will not be disturbed absent an abuse of
discretion.” People v Denson, 500 Mich. 385, 396; 902 NW2d 306 (2017). “An abuse of discretion
occurs when the trial court chooses an outcome falling outside the range of principled outcomes.”
People v McBurrows, 322 Mich. App. 404, 411; 913 NW2d 342 (2017) (quotation marks and
citation omitted). After reviewing the photographs and the record, we conclude that the trial court
did not abuse its discretion.

        “Photographic evidence is generally admissible as long as it is relevant, MRE 401, and not
unduly prejudicial, MRE 403.” People v Gayheart, 285 Mich. App. 202, 227; 776 NW2d 330
(2009). Relevant evidence is defined as “evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” MRE 401. “Exclusion is required under MRE 403 only
when the danger of unfair prejudice substantially outweighs the probative value of the evidence.”
People v Head, 323 Mich. App. 526, 541; 917 NW2d 752 (2018).

         Defendant was charged with assault with intent to do great bodily harm less than murder.
This offense required proof of defendant’s intent, and a complainant’s injuries can be indicative
of intent. People v Stevens, 306 Mich. App. 620, 628-629; 858 NW2d 98 (2014). The four
photographs at issue depict bruising, swelling, and abrasions to the complainant’s face. The close-
up format, in particular, accurately illustrated the nature and extent of the complainant’s injuries.
The photographs were relevant to assist the jury in determining whether defendant intended to
inflict great bodily harm upon the complainant or were injuries incurred in subduing her assault.

        Further, photographs may be admitted to corroborate witnesses’ testimony. People v Mills,
450 Mich. 61, 76; 537 NW2d 909 (1995), mod 450 Mich. 1212 (1995). In this case, the complainant
and medical personnel testified regarding the extent of the complainant’s injuries. The testimony
of the forensic nurse examiner was particularly clinical in nature. The nurse described each injury
by its size and physical attributes. The photographs corroborated this testimony. More


2
 People v Stevenson, unpublished order of the Court of Appeals, entered October 14, 2019 (Docket
No. 346571).
3
    People v Ginther, 390 Mich. 443; 212 NW2d 922 (1973).


                                                -2-
significantly, they provided the jury with a better understanding of the witnesses’ testimony
regarding the nature and extent of the injuries.

       We also disagree with defendant’s contention that even if the photographs were relevant,
they were unduly prejudicial because the photos were likely to inflame the jurors and distract them
from the truly probative evidence. While there is some blood depicted in the photographs, it is not
an inordinate amount. The trial court examined the photographs and accurately concluded that
they were not particularly gruesome in nature. It is clear that the court considered and weighed
the probative value and prejudicial effect before rendering its decision. The court then correctly
concluded that any prejudicial effect did not substantially outweigh the probative value of the
photographs. The photographs were necessary to establish the essential element of one of the
charged offenses, as well as illustrate the complainant’s physical condition when mere testimony
would not suffice. Accordingly, the trial court did not abuse its discretion by admitting the four
close-up photographs of the complainant’s face.

                            III. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that the prosecution failed to present sufficient evidence of intent to
support each of his convictions. We disagree. This Court reviews de novo challenges to the
sufficiency of the evidence. People v Lockett, 295 Mich. App. 165, 180; 814 NW2d 295 (2012).
The evidence must be viewed in the light most favorable to the prosecution to determine if any
rational trier of fact could have found that the essential elements of the crime were proven beyond
a reasonable doubt. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012).

        The elements of assault with intent to do great bodily harm less than murder include: “(1)
an attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder.” People v Blevins, 314 Mich. App. 339, 357; 886
NW2d 456 (2016) (quotation marks and citation omitted). The intent to do great bodily harm is
defined as “an intent to do serious injury of an aggravated nature.” Id. (quotation marks and
citation omitted).

         Viewing the evidence in the light most favorable to the prosecution and drawing all
credibility determinations in the prosecution’s favor, there existed ample evidence for a rational
jury to find that the prosecution had proven the intent element of assault with intent to do great
bodily harm beyond a reasonable doubt. The complainant testified that defendant struck her in the
face 15 to 20 times. He also placed his hands around her neck and began to strangle her. The
complainant testified that she could not breathe and she thought she would die. She also felt
defendant place his hands on her torso and her ribs break. The medical evidence revealed that the
complainant suffered, among other things, three broken ribs, severe bruising, and pulmonary
contusions. This evidence, demonstrating an assault of overwhelming brutality, was sufficient for
a trier of fact to infer that defendant intended the natural consequences of his actions, that is, the
infliction of serious injury of an aggravated nature. Accordingly, there was sufficient evidence for
the jury to find defendant guilty of assault with intent to do great bodily harm less than murder.

       There was also sufficient evidence of intent to support his conviction of unlawful
imprisonment. In general, the crime of unlawful imprisonment requires that a defendant
knowingly restrain another person with a dangerous instrument, in secret, or to facilitate the


                                                 -3-
commission of another felony or to facilitate flight after the commission of another felony. MCL
750.349b. In this case, the prosecution’s theory was that defendant restrained the complainant to
facilitate the commission of the felony of assault with intent to do great bodily harm. “Restrain,”
as defined by the statute, means “to forcibly restrict a person’s movements or to forcibly confine
the person so as to interfere with that person’s liberty without that person’s consent or without
lawful authority.” MCL 750.349b(3)(a). The statute further provides that “the restraint does not
have to exist for any particular length of time and may be related or incidental to the commission
of other criminal acts.” Id.

        The complainant testified that during the assault, she and defendant landed on the floor.
He had his hands around her neck. The complainant also could feel defendant’s hands on her torso
pressing down with such great force that she knew when her own ribs broke. Defendant then
instructed Burck to continue holding the complainant down. That defendant forcibly restrained
the complainant on the ground was further corroborated by the testimony of Burck’s daughter,
Kaitlin Gurnett, who testified that when she finally got the bedroom door open, she could see
defendant holding the complainant on the ground. In addition, the forensic nurse examiner
explained that there were bruises and petechia on the complainant’s torso. The nurse opined that
pattern of bruising was consistent with fingerprints. From such testimony, a rational juror could
infer that defendant knowingly and forcibly confined the complainant so as to interfere with her
liberty and that he did so to facilitate the commission of the abuse.

         Nonetheless, defendant contends that he restrained the complainant and physically
assaulted her in an effort to subdue her so that she would not harm Burck. In support of this theory,
defendant cites to Gurnett’s testimony that defendant told her that the complainant tried to attack
Burck, evidence that Burck had a minor scratch on her forehead, and evidence that the complainant
had bruising on her knuckles. He also relies on inconsistencies in the complainant’s recounting of
the events that rendered her trial testimony implausible and incredible. Although the complainant
testified at trial that defendant assaulted her after he discovered that she was concealing drugs, the
complainant told the forensic nurse that the assault occurred when she refused to engage in sex.
However, it is clear that the jury rejected defendant’s theory and found the complainant to be a
credible witness. In any event, “the prosecution need not negate every reasonable theory consistent
with the defendant’s innocence, but merely introduce evidence sufficient to convince a reasonable
jury in the face of whatever contradictory evidence the defendant may provide.” People v Konrad,
449 Mich. 263, 273 n 6; 536 NW2d 517 (1995). The jury was presented with both parties’
interpretations of the evidence, and the jury was to determine which theory was more plausible.
This Court will not interfere with the jury’s role in determining the weight of the evidence or the
credibility of witnesses. People v Muhammad, 326 Mich. App. 40, 60; 931 NW2d 20 (2018).
Accordingly, there is no merit to defendant’s argument that there was insufficient evidence of
intent to support his convictions of unlawful imprisonment and assault with intent to do great
bodily harm.

                                    IV. JURY INSTRUCTION




                                                 -4-
        In his Standard 4 brief,4 defendant argues that the trial court erred by denying his request
to instruct the jury regarding the use of nondeadly force in defense of another. We disagree.

        This Court reviews de novo jury instructions that involve questions of law, but a trial
court’s determination whether a jury instruction is applicable to the facts of the case is reviewed
for an abuse of discretion. People v Gillis, 474 Mich. 105, 113; 712 NW2d 419 (2006). “An abuse
of discretion occurs when the trial court renders a decision falling outside the range of principled
decisions.” People v Powell, 303 Mich. App. 271, 276-277; 842 NW2d 538 (2013) (citation and
quotation marks omitted).

         A defendant is entitled to have a properly instructed jury consider the evidence against him.
People v Riddle, 467 Mich. 116, 124; 649 NW2d 30 (2002). The trial court must instruct the jury
on all the elements of the charged offense, as well as on material issues, defenses, and theories that
are supported by the evidence. People v Rodriguez, 463 Mich. 466, 472-473; 620 NW2d 13 (2000).
A trial court is only required to give a requested instruction if it is warranted by the evidence
presented. Riddle, 467 Mich. at 124. “Even if the instructions are imperfect, there is no error if
they fairly presented the issues to be tried and sufficiently protected the defendant’s rights.”
People v Milton, 257 Mich. App. 467, 475; 668 NW2d 387 (2003).

         Defendant requested that the trial court give M Crim JI 7.22, addressing the use of
nondeadly force in self-defense or defense of another. This instruction explains that if a person
acts in lawful defense of another, his actions are justified and he is not guilty of a crime. M Crim
JI 7.22(1). The instruction further provides that the defendant must have honestly and reasonably
believed that he had to use force to protect, in this case Burck, from the imminent unlawful use of
force by the complainant. In addition, a person is only justified in using the degree of force that
seems necessary at the time to protect the other person from danger. M Crim JI 7.22.

         A review of the record provides no evidence from which the jury could have drawn
reasonable inferences demonstrating all of the elements necessary to support the claim of a defense
of others. First, a finding that defendant used nondeadly force was lacking. Rather, the evidence
showed that defendant used deadly force when he assaulted the complainant. “Deadly force” has
been defined as the force used in a circumstance in which the “natural, probable, and foreseeable
consequence of the act is death.” People v Couch, 436 Mich. 414, 428 n 3; 461 NW2d 683 (1990).
In this case, defendant punched the complainant in the face 15 to 20 times. He then strangled her
to the point where she could not breathe, and she thought she was going to die. Finally, he exerted
sufficient force on complainant’s torso to break three ribs and cause pulmonary contusions. As a
result of the brutality of the assault, the complainant was admitted to the hospital intensive care
unit. Death was a natural, probable, and foreseeable consequence of defendant’s actions in light
of the strangulation alone.

      Further, there was no evidence showing any altercation between the complainant and
Burck. Defendant relies on Gurnett’s testimony that when she opened the door, defendant


4
  Defendant filed a brief pursuant to Supreme Court Administrative Order No. 2004-6. Following
the Ginther hearing, defendant’s counsel also filed a supplemental brief, and there is some
duplication of issues in these briefs.


                                                 -5-
exclaimed that the complainant was trying to attack Burck. However, Gurnett testified that she
never saw any altercation between the complainant and Burck, neither defendant nor Burck
testified, and nothing in the condition of the bedroom suggested that a struggle had occurred. There
simply was no evidence presented that the complainant was a threat to Burck, or if she did pose a
threat, how significant that threat was. Consequently, there was no evidence from which the jury
could find that defendant honestly and reasonably believed that he had to use force to protect Burck
from an imminent and unlawful use of force by the complainant. Further, the jury had no basis
upon which to evaluate whether defendant used the degree of force reasonably necessary to protect
Burck from danger. Because there was no evidentiary support for a nondeadly force instruction,
the trial court properly declined to instruct the jury pursuant to M Crim JI 7.22.

                        V. INEFFECTIVE ASSISTANCE OF COUNSEL

       In both his Standard 4 brief and brief filed by appellate counsel, defendant asserts that he
was denied the effective assistance of counsel on several fronts.

        The issue of ineffective assistance of counsel is a mixed question of fact and law. People
v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). To establish a claim of ineffective assistance
of counsel, a defendant must show both that counsel’s performance was deficient and that
counsel’s deficient performance prejudiced the defense. People v Riley, 468 Mich. 135, 140; 659
NW2d 611 (2003), citing Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d
674 (1984); see also People v Pickens, 446 Mich. 298, 302-303; 521 NW2d 797 (1994). To
demonstrate that counsel’s performance was deficient, the defendant must show that it fell below
an objective standard of reasonableness under prevailing professional norms. Id. Establishing
prejudice necessarily requires demonstrating a reasonable probability that the result of the
proceedings would have been different but for counsel’s error. People v Nix, 301 Mich. App. 195,
207; 836 NW2d 224 (2013). However, because the Ginther hearing was limited to issues involving
the plea negotiations, review of defendant’s other ineffective-assistance issues is limited to
mistakes apparent from the record. Head, 323 Mich. App. at 539.

               A. FAILING TO FILE A MOTION TO QUASH THE BINDOVER

        In his Standard 4 brief, defendant argues that his attorney was ineffective for failing to file
a motion to quash the bindover when the complainant did not appear and testify.5 Because
sufficient evidence was presented to support the bindover, this ineffective-assistance claim is
without merit, and any efforts by counsel to challenge the bindover would have been futile. People
v Fonville, 291 Mich. App. 363, 384; 804 NW2d 878 (2011).

        Burck’s daughter, Gurnett, testified at the preliminary examination that on the morning of
April 8, 2018, she awoke to the sounds of somebody screaming for help and asking that 911 be
called. When she went across the hall to her mother’s bedroom, she opened the door and saw
defendant holding “a lady” down on the floor. Gurnett heard this woman say, “Help.” The


5
  At trial, the complainant testified that she did not receive notice of the preliminary examination.
She explained that in June and July of 2018, she was arrested, jailed, and sent to a court-ordered
rehabilitation facility.


                                                 -6-
woman’s face was bloodied and bruised, and her eyes were swollen. Defendant told Gurnett that
the woman had “tried destroying the room and attacking [Burck].” Nobody said that the woman
was trying to steal from Burck.

        Detective David Huffman testified that on April 8, 2018, he was not able to interview the
complainant at the hospital because she was unable to talk. The following day, however, he went
back to the hospital and learned that the complainant had a fractured orbital socket as well as three
broken ribs. During an interview at the jail, defendant stated that he, Burck, and the complainant
went to Burck’s house to smoke crack and have consensual sex. At some point, they fell asleep.
Defendant then stated that he woke up to a commotion between the complainant and Burck, and
he believed that the complainant was stealing. Defendant claimed that the complainant was “body
slamming” Burck. Defendant then admitted that he pinned the complainant to the ground. When
Det. Huffman confronted defendant about the extent of the complainant’s injuries, defendant
admitted that he punched the complainant in the face “a couple of times.” Although defendant
denied “choking” the complainant, he admitted that he may have had his hands around her neck.

         Based on the testimony presented at the preliminary examination, there was evidence of
each element of unlawful imprisonment and assault with intent to do great bodily harm less than
murder, as well as probable cause to believe that defendant committed the crimes. Given that there
was sufficient evidence to support the bindover, trial counsel was not ineffective by failing to file
a futile motion to quash. Fonville, 291 Mich. App. at 384.

    B. FAILURE TO PROPERLY PURSUE A NEGOTIATED PLEA AND SENTENCING
                              AGREEMENT

         In his Standard 4 brief, and in his supplemental brief after remand, defendant asserts that
before trial, the prosecutor offered a plea deal and sentencing agreement, the terms of which
provided that in exchange for his agreement to plead guilty to unlawful imprisonment and assault
with intent to do great bodily harm less than murder, the drug charges would be dismissed and the
minimum sentence to be imposed would be five years or 58 months in prison.6 Defendant asserts
that trial counsel was ineffective by failing to secure him the benefit of the offered agreement.

        A defendant is entitled to the effective assistance of counsel in the plea-bargaining process.
People v Pennington, 323 Mich. App. 452, 461; 917 NW2d 720 (2018). To prevail on an
ineffective-assistance argument in the context of pleas, a defendant must show that the outcome
of the plea negotiation process would have been different with competent representation. Id.

       During the Ginther hearing, trial counsel testified that after being retained, he engaged in
plea and sentencing discussions with the assistant prosecutor. During these initial discussions, it
was apparent to trial counsel that he and the assistant prosecutor did not agree on the prosecutor’s
evaluation of the sentencing guidelines. Trial counsel acknowledged that the assistant prosecutor
had anticipated that the guidelines range would result in a minimum sentence of either 5 years or


6
 In his Standard 4 brief, defendant claims that the deal provided for a minimum sentence of five
years. In his supplemental brief after remand, appellate counsel represents that the agreed upon
minimum sentence was 58 months.


                                                 -7-
58 months. In any event, trial counsel adamantly asserted that at no point was a plea deal ever
offered by the prosecution. Moreover, it was trial counsel’s experience in Macomb County that
an habitual offender would not be offered a plea deal that included a reduction of the charges.
Trial counsel also testified that he did not pursue the matter because when he discussed a possible
plea with defendant, defendant was not willing to accept a plea offer where the term of
imprisonment was five years.

        By contrast, defendant testified that an offer was extended. According to defendant, trial
counsel told him that the prosecution had offered a deal that included a minimum sentence of 58
months and dismissal of the drug possession charges in exchange for defendant pleading guilty to
unlawful imprisonment and assault with intent to do great bodily harm. Defendant could not recall
exactly when trial counsel advised him of this plea offer, but believed it occurred before the
September 20, 2018 pretrial hearing. Defendant further asserted that he would have accepted the
plea offer if given the opportunity. Indeed, he testified that he would have accepted whatever the
prosecutor offered. Defendant denied that he ever told trial counsel that he would be unwilling to
accept any deal that included a minimum sentence of five years.

        At the conclusion of the Ginther hearing, the trial court found that while trial counsel had
diligently tried to get an agreement from the prosecutor, no agreement was reached and no plea
offer was ever formally extended. Consequently, the trial court denied defendant’s motion for a
new trial based on ineffective assistance of counsel.

        It is axiomatic that the existence of a plea offer is central to defendant’s claim of ineffective
assistance of counsel. He asserts that an offer was made, but not pursued. A “defendant has the
burden of establishing the factual predicate for his claim of ineffective assistance of counsel.”
People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). The testimony of trial counsel supports the
trial court’s finding that no plea offer was ever made, and the trial court found trial counsel’s
testimony credible. MCR 2.613(C) provides that “regard shall be given to the special opportunity
of the trial court to judge the credibility of the witnesses who appeared before it.” In light of the
deference given the trial court’s factual findings, defendant was not deprived of effective
assistance of counsel in the plea-bargaining proceedings.

                     C. FAILURE TO FILE A POSTJUDGMENT MOTION7

        Next, defendant argues in his Standard 4 brief that trial counsel was ineffective because he
failed to file a posttrial motion asserting that the jury’s verdict was against the great weight of the
evidence. We disagree.

        “A verdict is against the great weight of the evidence and a new trial should be granted
when the evidence preponderates heavily against the verdict and a serious miscarriage of justice
would otherwise result.” People v Solloway, 316 Mich. App. 174, 182-183; 891 NW2d 255 (2016)
(citations and quotations omitted). Generally, a verdict may only be vacated when the verdict is


7
 Defendant’s Standard 4 brief also raised an issue challenging trial counsel’s failure to admit his
custodial statement in his defense. After the brief was filed, the Ginther hearing was held, and
appellate counsel conceded that this claim was no longer being pursued.


                                                  -8-
not reasonably supported by the evidence, but rather it “is more likely attributable to factors outside
the record, such as passion, prejudice, sympathy, or other extraneous considerations.” People v
Plummer, 229 Mich. App. 293, 306; 581 NW2d 753 (1998). Questions regarding credibility are
not sufficient grounds for relief unless the “testimony contradicts indisputable facts or laws,” the
“testimony is patently incredible or defies physical realities,” the “testimony is material and . . . so
inherently implausible that it could not be believed by a reasonable juror,” or the “testimony has
been seriously impeached and the case is marked by uncertainties and discrepancies.” People v
Lemmon, 456 Mich. 625, 643-644; 576 NW2d 129 (1998) (citations and quotation marks omitted).

        There is no indication that any of these factors are present in this case. The evidence did
not preponderate heavily against the jury’s verdict. Indeed, there was overwhelming evidence in
support of defendant’s guilt beyond a reasonable doubt. Further, there is no indication that the
testimony presented by the prosecution defied physical facts or laws, or that the testimony was
patently incredible or inherently implausible. Defendant argues that the complainant lacked
credibility because of minor discrepancies in her recounting of events. He also contends that
Gurnett’s testimony refuted the complainant’s version of events. Conflicting testimony and
credibility disputes are insufficient to establish that a conviction is against the great weight of the
evidence. Id. at 643-644. Because the verdict is not against the great weight of the evidence, trial
counsel did not render ineffective assistance when he failed to file a motion for new trial on this
ground. “Counsel is not ineffective for failing to advance a meritless position or make a futile
motion.” People v Henry, 305 Mich. App. 127, 141; 854 NW2d 114 (2014).

                                         VI. SENTENCING

        Defendant asserts that his sentences are unreasonable, disproportionate, and constitute
cruel and unusual punishment. None of these claims have any merit.

        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Dixon-Bey, 321 Mich. App. 490, 520; 909 NW2d 458
(2017) (citation omitted). However, defendant did not receive a departure sentence. Defendant
concedes that his 160-month minimum sentence is within the sentencing guidelines range of 58 to
171 months. This Court is required to affirm a sentence that is within the guidelines range absent
an error in the scoring of the guidelines or where the trial court relied on inaccurate information.
People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016). Because defendant has not
shown that the trial court erred in scoring the sentencing guidelines or that the court relied on
inaccurate information when sentencing defendant, we must affirm defendant’s guidelines
sentence.

        The limitation on review for reasonableness does not apply, however, to claims of
constitutional error. People v Powell, 278 Mich. App. 318, 323; 750 N2d 607 (2008). The United
States Constitution prohibits cruel and unusual punishment, US Const, Am VIII, as well as
“grossly disproportionate sentences.” People v Bullock, 440 Mich. 15, 32; 485 NW2d 866 (1992).
Furthermore, “[a] sentence within the guidelines range is presumptively proportionate, and a
proportionate sentence is not cruel or unusual.” People v Bowling, 299 Mich. App. 552, 558; 830
NW2d 800 (2013). Defendant acknowledges that his sentence is within the accurately scored
guidelines range, and he offers no explanation as to what unusual circumstances might make his
presumptively proportionate sentence disproportionate. Id. His subsequent remorse for the


                                                  -9-
offenses and his drug addiction does not constitute unusual circumstances. Instead, defendant
simply attempts to equate his minimum sentence of 160 months to a life sentence. However, given
defendant’s age of 42, it is inappropriate to characterize his sentence as closely resembling a
sentence of life without parole. In sum, defendant has failed to overcome the presumption of
proportionality. Accordingly, he has not demonstrated that his sentence constitutes cruel and
unusual punishment. For these reasons, we reject defendant’s contention that he is entitled to
resentencing.

       Affirmed.

                                                          /s/ Kirsten Frank Kelly
                                                          /s/ Stephen L. Borrello
                                                          /s/ Mark T. Boonstra




                                             -10-